Opinion by
Porter, J.,
The conclusion we have reached in this case renders a discussion of it in detail unnecessary. The liens for the taxes for the years 1883, 1884 and 1885, were conceded by the city and held by the court below to be discharged. As to the taxes for the remaining years we are of opinion that they are chargeable against the property of the appellant. The fact that they were reduced to liens against separate lots instead of against one large tract, affects only the question of costs.
It was stated on behalf of the appellees at the argument of the cause in this court that the city of Philadelphia was willing to accept the principal of the taxes in dispute with interest and the costs incident to the satisfaction of one of the liens for each year, thus releasing the costs on the other liens. This is quite as beneficial a result as the appellant should attain. It is an equitable solution of the difficulty which meets with the approval of this court.
In pursuance of the concession thus made on behalf of the said city, the liens for the taxes for the years 1883, 1884 and 1885 are stricken off at the cost of the appellee and, on condition that the said city shall enter satisfaction of all of the liens for the taxes for the years 1886 and 1887 on payment by the appellant of the principal of the taxes for said years with interest and the costs accrued on one of the liens for each of said years, the judgment of the court below is affirmed.